

115 S3038 IS: Scientific Assistance for Very Endangered North Atlantic Right Whales Act of 2018
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3038IN THE SENATE OF THE UNITED STATESJune 7, 2018Mr. Booker (for himself, Mr. Carper, Mr. Nelson, Mr. Menendez, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo assist in the conservation of the North Atlantic right whale by supporting and providing
			 financial resources for North Atlantic right whale conservation programs
			 and projects of persons with expertise required for the conservation of
			 North Atlantic right whales.
	
 1. Short titleThis Act may be cited as the Scientific Assistance for Very Endangered North Atlantic Right Whales Act of 2018 or the SAVE Right Whales Act. 2.Findings; sense of Congress (a)FindingsCongress finds that—
 (1)North Atlantic right whales (Eubalaena glacialis) are critically endangered, with fewer than 450 whales remaining;
 (2)historically, the North Atlantic right whale population was decimated by the whaling industry; (3)despite protection from whaling beginning in the 1930s, the North Atlantic right whale is one of the most endangered whales in the world and has experienced a significant decline since 2010;
 (4)the North Atlantic right whale has been listed as an endangered species under the Endangered Species Conservation Act of 1969 (Public Law 89–669; 80 Stat. 926) and its successor the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) since 1970 and is designated as depleted under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.);
 (5)because North Atlantic right whales are long-lived and highly migratory, and at present rates females give birth to only a single calf once every 4 to 10 years, they are highly vulnerable to the impacts of human activity and habitat degradation;
 (6)North Atlantic right whales frequently cross paths with major shipping lanes and fishing grounds, leaving the whales particularly vulnerable to vessel collisions and fishing gear entanglements, the 2 leading causes of injury and death to the species;
 (7)even when North Atlantic right whales do not die as a result of fishing gear entanglement, those whales can still experience significant sub-lethal effects such as chronic stress and reproductive failure;
 (8)in August 2017, the National Marine Fisheries Service announced an Unusual Mortality Event involving North Atlantic right whales in 2017, with 17 known whale deaths that year alone;
 (9)an Unusual Mortality Event involves a significant die-off of a population and, according to the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), demands an immediate response;
 (10)no North Atlantic right whale calves were observed during the 2017–2018 calving season off the southeastern coast of the United States;
 (11)based on the current rate of mortality of North Atlantic right whales, and because of the small number of breeding females in the population and low birth rates, recent analysis suggests the species will lose its ability to recover in less than 20 years if human-caused mortality is not reduced immediately;
 (12)under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), United States fishermen in certain locations have been required to modify their fishing gear and behavior to minimize the likelihood of entanglements, including by using sinking groundlines, having weak links in buoy lines, using multiple traps per buoy, appropriately marking fishing gear, and complying with area closures during North Atlantic right whale migrations;
 (13)vessels that are 65 feet or longer have been required to comply with a 10-knot speed limit in certain locations during North Atlantic right whale migrations to reduce the threat of vessel collisions; and
 (14)North Atlantic right whales are migrating farther north into Canadian waters and in 2017 there were at least 12 North Atlantic right whale deaths in Canada’s Gulf of St. Lawrence, in addition to the 6 documented deaths in United States waters in 2017 and 2018.
 (b)Sense of CongressIt is the sense of Congress that— (1)the governments of the United States and Canada must work together to reduce lethal and sub-lethal effects of human activities on North Atlantic right whales; and
 (2)effectively addressing the threats to the long-term viability of populations of North Atlantic right whales will require a joint commitment and effort from government entities, local communities, marine scientists and conservationists, fishermen, owners and operators of passenger vessels and others in the shipping industry, and other stakeholders.
 3.PurposesThe purposes of this Act are the following: (1)To rebuild healthy populations of the North Atlantic right whale.
 (2)To assist in the conservation and protection of North Atlantic right whales by supporting North Atlantic right whale conservation programs that minimize conflicts between North Atlantic right whales and human activities.
 (3)To provide financial resources for those programs. 4.North Atlantic right whale conservation assistance (a)Assistance (1)In generalSubject to the availability of funds and in consultation with other Federal officials, the Secretary of Commerce (in this Act referred to as the Secretary) shall provide competitive financial assistance, including multiyear grants, for projects for the conservation of North Atlantic right whales for which project proposals are approved by the Secretary in accordance with this section.
 (2)Use of existing authoritiesAssistance provided under this section shall be carried out in a manner consistent with authorities available to the Secretary under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.).
				(b)Project proposals
 (1)Eligible applicantsA project proposal may be submitted to the Secretary under this section by— (A)relevant State and tribal agencies, research institutions, and nonprofit organizations with expertise required for the conservation of North Atlantic right whales; and
 (B)any other individual or entity, as determined appropriate by the Secretary, with the expertise required for the conservation of North Atlantic right whales, including large whale disentanglement teams approved by the National Oceanic and Atmospheric Administration and members in good standing of the National Marine Mammal Health and Stranding Response Program, sectors of the shipping and fishing industries, fishing gear manufacturers, and rope manufacturers.
 (2)Federal partnership opportunitiesA Federal agency may not be a lead entity or receive funding for a project under this section, but may be included as a partner or collaborator on a project that receives such funding.
 (3)Required elementsA project proposal shall include— (A)a statement of the purposes of the project;
 (B)the name of the entity or individual with overall responsibility for the project; (C)a description of the qualifications of the entity or individuals that will conduct the project;
 (D)a description of— (i)methods for project implementation and outcome assessment;
 (ii)staffing and stakeholder engagement for the project; (iii)the logistics of the project;
 (iv)an estimated timeline for the project; and (v)anticipated outcomes of the project;
 (E)a proposed budget for the funds and time required to complete the project; (F)information regarding the source and amount of matching funding available for the project;
 (G)information that demonstrates the clear potential of the project to contribute to the conservation of North Atlantic right whales; and
 (H)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under this Act.
					(c)Annual grant project proposal solicitation, review, and approval
 (1)In generalThe Secretary shall annually— (A)solicit project proposals for grants under this section;
 (B)provide to other Federal officials, as appropriate, copies of each proposal submitted in response to the solicitation; and
 (C)review each such proposal on a timeline that recognizes the urgency of the declining North Atlantic right whale population to determine whether the proposal meets the criteria specified in subsection (d).
 (2)Consultation; approval or disapprovalSubject to the availability of funds, the Secretary shall, with respect to each project proposal submitted under this section, and after consulting with other Federal officials, as appropriate—
 (A)consult with respect to the proposal with the government of each State and foreign country in which the project is to be conducted;
 (B)after taking into consideration any comments resulting from the consultation and any potential losses that could be incurred to the fishing industry as a result of the proposal, approve or disapprove the proposal; and
 (C)provide written notification of the approval or disapproval to the individual or entity that submitted the proposal, other Federal officials, and each State and foreign country described in subparagraph (A).
 (d)Criteria for approvalThe Secretary may approve a project proposal under this section if the project shows promise for contributing to recovering and sustaining a viable population of North Atlantic right whales in the wild by assisting efforts to—
 (1)implement conservation programs; (2)address the unintentional conflicts between humans and North Atlantic right whales through development, testing, and use of innovative technology or other methods to reduce the lethal and sub-lethal effects on North Atlantic right whales from vessel collisions and fishing gear entanglements;
 (3)promote cooperative projects on such topics with foreign governments; or (4)promote cooperative projects on such topics with affected local communities, small businesses such as fishermen, others in the private sector, or nongovernmental organizations.
 (e)PriorityTo the extent practicable, in determining whether to approve project proposals under this section, the Secretary shall prioritize projects that are designed to reduce the lethal and sub-lethal effects of human activities on North Atlantic right whales. In prioritizing such projects, the Secretary shall prioritize, among such projects, projects that are cooperative in nature and include fishing or shipping sector participants.
			(f)Matching requirement
 (1)In generalExcept as provided in paragraph (3), the non-Federal share of the costs of an activity conducted with financial assistance under this section shall be 25 percent of such costs.
 (2)In-kind contributionsThe Secretary may apply to the non-Federal share of an activity conducted with financial assistance under this section the amount of funds, and the fair market value of property and services, provided by non-Federal sources and used for the activity.
 (3)Waiver of requirementsThe Secretary may waive the application of paragraph (1) if the Secretary finds that such waiver is necessary to support a conservation project that the Secretary has identified as of high priority.
				(g)Project reporting
 (1)In generalEach individual or entity that receives assistance under this section for a project shall submit to the Secretary periodic reports (at such intervals as the Secretary may require) that include all information that the Secretary, after consultation with other government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements.
 (2)Availability to the publicReports under paragraph (1), and any other documents relating to projects for which financial assistance is provided under this Act, shall be made available to the public in a timely manner.
				5.North Atlantic right whale interagency budget
 (a)In generalThe Director of the Office of Management and Budget shall include, in the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2020 and each fiscal year thereafter, an interagency budget that displays for each Federal agency that engages in North Atlantic right whale activities—
 (1)the amount of appropriations and expenditures for the preceding fiscal year for such activities and a description of such activities;
 (2)the estimated amount to be expended during the current fiscal year for such activities and a description of such activities; and
 (3)the amount estimated to be necessary for the next fiscal year for such activities and a description of such activities.
 (b)North Atlantic right whale activities definedIn this section, the term North Atlantic right whale activities means any activity of a Federal agency to study, observe, monitor, manage, protect, conserve, or restore the North Atlantic right whale population through direct or indirect means, including through the provision of competitive financial assistance to non-Federal entities.
 6.Report to CongressNot later than 2 years after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the results and effectiveness of projects receiving assistance provided under this Act, including recommendations concerning how this Act might be improved and whether funding for this Act should be continued in the future.
		7.Funding
			(a)Authorization of appropriations
 (1)AuthorizationThere is authorized to be appropriated to the Secretary to carry out this Act $5,000,000 for each of fiscal years 2018 through 2028.
 (2)Administrative expensesOf the amounts authorized to be appropriated under this subsection for a fiscal year, the Secretary may expend not more than 5 percent, or up to $80,000, whichever is greater, to pay the administrative expenses necessary to carry out this Act.
 (3)Supplement not supplantThe amount authorized to be appropriated by paragraph (1) shall supplement and not supplant other amounts available to the Secretary.
 (b)Acceptance and use of donationsThe Secretary may accept, receive, solicit, hold, administer, and use any gift, devise, or bequest to provide assistance under section 5.